UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4652


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYQUAY CHARLES WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00096-IMK-JES-1)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant.
Randolph John Bernard, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia, Andrew R. Cogar, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyquay Charles Williams appeals his conviction and 78-month

sentence * imposed following his guilty plea to distribution of

cocaine base within 1000 feet of a playground, in violation of

21 U.S.C. §§ 841(a)(1), 860(a) (2012).                  On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but    questioning      whether    trial      counsel    rendered      ineffective

assistance     and   whether    Williams’      sentence    was   the    result    of

prosecutorial misconduct.          Williams was notified of his right to

file a pro se supplemental brief but has not done so.                            The

Government     has   declined     to   file   a   response   brief.       For    the

reasons that follow, we affirm.

       Counsel first questions whether Williams’ trial counsel was

ineffective in promising Williams that he would be eligible for

a     safety   valve    sentencing      reduction,        encouraging     him     to

stipulate to an erroneous drug quantity, and failing to note an

appeal.        Unless    an    attorney’s      ineffectiveness      conclusively

appears on the face of the record, ineffective assistance claims

generally are not addressed on direct appeal.                 United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                Instead, such claims

       *
       Although Williams was originally sentenced to 97 months’
imprisonment, his sentence has since been reduced pursuant to
18 U.S.C. § 3582(c)(2) (2012).



                                         2
should    be    raised       in    a    motion       brought    pursuant        to    28    U.S.C.

§ 2255 (2012), in order to permit adequate development of the

record.       United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir.     2010).              Because       ineffective          assistance           does        not

conclusively appear in the record, Williams’ claims should be

raised, if at all, in a § 2255 motion.

       Counsel        also    questions          whether       Williams’        sentence         was

tainted    by     prosecutorial           misconduct,          based      on    an    allegedly

erroneous      drug     weight         stipulation        entered    by    the       parties      in

Williams’        plea        agreement.               To      establish         prosecutorial

misconduct,       Williams         must    demonstrate          that      the    prosecutor’s

conduct    was       improper      and    that       it    prejudicially        affected         his

substantial rights.               United States v. Caro, 597 F.3d 608, 624-25

(4th Cir. 2010); see also United States v. Armstrong, 517 U.S.

456,    464     (1996)       (noting      presumption          of    regularity        accorded

prosecutorial decisions).                 Because Williams did not raise this

issue in the district court, our review is for plain error.

United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005).

Although       the     stipulated         drug       weight    was     higher        than       that

calculated       by     the       probation       officer      or    identified            by   the

Government at sentencing, we conclude the record is insufficient

to demonstrate that the parties’ stipulation was the product of

any misconduct by the Government.



                                                 3
     In   accordance     with    Anders,     we    have   reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Williams, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Williams.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented       in    the    materials   before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4